Citation Nr: 0810672	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-40 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus with erectile dysfunction.

3.  Entitlement to an initial disability rating in excess of 
10 percent for hypertension with renal involvement associated 
with diabetes mellitus.

4.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the right lower 
extremity.

5.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the left lower 
extremity.

6.  Entitlement to service connection for arthritis of the 
left hand.

7.  Entitlement to service connection for a bilateral knee 
disorder, claimed as arthritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1966.

The instant appeal arose from a September 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied claims 
for service connection for the left hand and knees and 
granted service connection and assigned initial ratings for 
PTSD, diabetes mellitus, hypertension, and peripheral 
neuropathy.  A November 2005 rating decision granted a higher 
initial rating, from 10 to 30 percent, for PTSD; however, 
since this claim has not been withdrawn, a higher initial 
rating above 30 percent remains at issue on appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits 
are awarded).

The veteran had initiated appeals on additional issues, 
namely entitlement to service connection for coronary artery 
disease and arthritis of the feet, neck, back, and right 
foot.  Service connection for coronary artery disease and for 
arthritis of the right foot, left foot, cervical spine, 
lumbar spine, and right hand was granted in a November 2005 
rating decision.  As that decision represents a full grant of 
the benefit sought with regard to those issues, they will not 
be addressed further in this remand. 

The initial rating issues for PTSD, diabetes mellitus, 
hypertension, and peripheral neuropathy are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran does not currently have arthritis of the left 
hand.

2.  The veteran has bilateral patello pain syndrome which 
began in service.


CONCLUSIONS OF LAW

1.  Arthritis of the left hand was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 & Supp. 2007)); 38 C.F.R. §§ 3.303 (2007).

2.  Bilateral patello pain syndrome was incurred in the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Arthritis of the left hand

The veteran contends that service connection is warranted for 
arthritis of the left hand.  He asserts that that his current 
left hand problems are due to "jumping out of planes and 
repelling from helicopters" in service.  Service records 
show that the veteran was awarded the Parachute Badge and the 
Combat Badge, and trauma to the joints in service has been 
conceded.  See November 2005 rating decision.

The veteran's left hand was examined by VA in June 2004.  At 
that time, the veteran had difficulty tying shoelaces and 
fastening buttons with both hands, and he had difficulty 
picking up a piece of paper and tearing it with either hand.  
X-rays of the left hand were within normal limits, and left 
hand strength was within normal limits.  The pertinent 
regulations require that arthritis be established by X-ray 
findings.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007). 

In order to establish entitlement to service connection for a 
disability, it must be shown that the veteran has the claimed 
disability.  In this case, the preponderance of the evidence 
is against a finding that the veteran suffers from arthritis 
of the left hand.  Accordingly, the preponderance of the 
evidence is against the claim.  Without evidence showing that 
a disease or disability is present, service connection is not 
warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records.  The veteran submitted private treatment records.  
The appellant was afforded a VA medical examination in June 
2004.  Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  While the record reveals that there are 
outstanding Social Security Administration (SSA) records, the 
veteran has not asserted, and the evidence does not show, 
that the SSA records are relevant to the left hand claim.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Bilateral knee disorder

The veteran contends that service connection is warranted for 
a bilateral knee disorder, claimed as arthritis.  He asserts 
that that his current knee problems are due to "jumping out 
of planes and repelling from helicopters" in service.  
Service records show that the veteran was awarded the 
Parachute Badge and the Combat Badge and trauma to the joints 
in service has been conceded.  See November 2005 rating 
decision.

The veteran's knees were examined by VA in June 2004.  At 
that time, the examiner found limited range of motion and 
crepitus.  The veteran was diagnosed with bilateral patello 
pain syndrome.  October 2004 and September 2005 statements 
from the veteran's private physician, F. L. Hampton, M.D., 
noted that the veteran's lifestyle, workload in his adult 
life, and family history would not have led to joint 
problems.  The physician opined that the veteran's current 
joint problems were "derived and developed from his time of 
jumping from airplanes ands repelling from helicopters while 
he was in military service."    

Dr. Hampton's positive opinions are the only competent 
evidence of record which specifically address the question of 
whether the veteran's current bilateral knee problems began 
in service.  There is no negative opinion of record which 
specifically addresses the question of whether the veteran's 
current bilateral knee problems began in service.  

In conclusion, the undersigned finds that the evidence of 
record supports a finding that the veteran's currently 
diagnosed bilateral patello pain syndrome was incurred in 
service.  For this reason, service connection is warranted 
for bilateral patello pain syndrome.

With regard to the bilateral knee issue, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  


ORDER

A claim for service connection for arthritis of the left hand 
is denied.

A claim for bilateral patello pain syndrome is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

With respect to whether higher ratings are warranted for the 
veteran's service-connected PTSD, diabetes mellitus, 
hypertension, and peripheral neuropathy, further due process 
and development is necessary.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grants of service connection for the 
aforementioned disabilities.  Accordingly, the veteran must 
be provided with notice in accordance with Dingess.

In addition, the record shows that the veteran is in receipt 
of SSA disability benefits.  The December 2002 SSA 
notification letter specifically mentions his hypertension 
and diabetes mellitus.  The records connected with the 
favorable SSA determination must be associated with the 
claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
concerning regulations governing the 
assignment of effective dates and 
disability evaluations.

2.  Develop all records with regard to the 
veteran from the SSA, including medical 
records, associated with his disability 
claims.

3.  Thereafter, readjudicate the claims 
for higher initial ratings for PTSD, 
diabetes mellitus, hypertension, and 
peripheral neuropathy.  If any benefit 
sought on appeal remains denied, the 
veteran and his accredited representative, 
if any, should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
the claim since the issuance of the SOC.  
The veteran and his representative, if 
any, should be given the opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


